Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 19-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I, II and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/05/2022.
Applicant's election with traverse of Group III, 10-14 and 18 claims  in the reply filed on 04/05/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature of an artificial tooth .  This is not found persuasive because the special technical feature of the artificial tooth does not make a contribution over the prior art of Sagolla (US 20170367798).  Sagolla discloses an artificial tooth 10 comprising: a basal surface 12, which is to be adhered to a socket 2 of a denture base 1, having a valley- shaped basal surface apex portion interconnecting both ends of the artificial tooth (Figure 3) along a tooth row (Figure 3) and is configured by a surface that is concave overall (Figure 3) when an occlusal surface of the artificial tooth is facing upward. Therefore, the technical feature of an artificial tooth shared by Groups III and IV is not special. Furthermore, Group IV is drawn toward the method of manufacturing an artificial tooth. Groups I and II having the special technical feature of the artificial tooth does not make a contribution over the prior art of Trampe (US 3987546). Trampe discloses a denture base (Figure 1, 12; Column 3, Lines 11-15) to which an artificial tooth 14 is connected. Therefore, the technical feature od an artificial tooth shared by Groups I and III is not special.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: 
the various number in “< >” from pages 2 - 7.  
The “Summary of invention” should be a brief, and not a list of claims that does not point out specifically what feature(s) that solve previous problems.   See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  “a denture base” should read “the denture base” in Line 2, “a socket” should read “the socket” in Lines 2 and 4, “an artificial tooth” should read “the artificial tooth” in Line 5, “a tooth row” should read “the tooth row” in Line 7, “interdental papillae” should read “the interdental papillae” in Line 7,“a basal surface” should read “the basal surface” in Line 9. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 14 recites the limitation “socket apex portion” in Line 14. It is unclear if the socket apex portion is the same limitation as the ridge-shaped socket apex portion.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 does not further limit the artificial tooth basal surface , but goes on to set forth the structure of a denture base not positively recited.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 -12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Sagolla (US 20170367798).
Regarding Claim 10, Sagolla, in the same field of endeavor, discloses an artificial tooth 10 comprising: a basal surface 12, which is to be adhered to a socket 2 of a denture base 1, having a valley- shaped basal surface apex portion interconnecting both ends of the artificial tooth (boxed in below to show the valley) along a tooth row (Figure 3) and is configured by a surface that is concave overall (shown by the valley) when an occlusal surface (labeled below “occlusal surface”) of the artificial tooth is facing upward; and each of a labial-side surface (Labeled below “labial side”) and a lingual-side surface (Labeled below “lingual side”)  being formed as a continuous surface whose lower end edge (Labeled below “lower edge”) is visible even after the artificial tooth is attached to the socket.

    PNG
    media_image1.png
    374
    537
    media_image1.png
    Greyscale

	Regarding Claim 11, Sagolla discloses the basal surface 12 at a labial surface side of the basal surface apex portion (labeled above as “valley-shaped basal surface”) is formed in a concave shape that slopes downward toward the labial side (Figure 3 depicts the basal surface sloping down in boxed in portion below).

    PNG
    media_image2.png
    336
    474
    media_image2.png
    Greyscale

	Regarding Claim 12, Sagolla discloses the basal surface 12 at a lingual surface side of the basal surface apex portion (labeled above as “valley-shaped basal surface”)  is also formed in a concave shape that slopes downward toward the lingual side (Figure 3 depicts the basal surface sloping down in boxed in portion below).

    PNG
    media_image3.png
    336
    474
    media_image3.png
    Greyscale

	Regarding Claim 14, Sagolla discloses wherein the basal surface 12 is matable (Figure 3) with a socket 2 of a denture base 1.  Since the denture base is not positively recited, Sagolla’s tooth, due to its structure, is capable of mating a denture base.

    PNG
    media_image4.png
    489
    527
    media_image4.png
    Greyscale

	In regards to Claim 18, Sagolla discloses the basal surface apex portion is visible from a lateral direction of the artificial tooth (Figure 3).
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sagolla in view of Satoh (US 20100266988).
Regarding Claim 13, Sagolla does not disclose recessed portion in a central portion of the basal surface apex portion (Figure 3 depicts the basal surface with a central recessed portion in circled below).
Satoh, in the same field of endeavor, discloses recessed portion in a central portion of the basal surface apex portion (Figure 5a boxed in below). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sagolla’s artificial tooth with Satoh’s central recessed portion in order to mate securely with the socket so that the recessed portion meets the raised portion of the denture base.

    PNG
    media_image5.png
    295
    504
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772